         Case 1:19-cv-02221-SES Document 45 Filed 04/21/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CRAIG RYAN ESPIGH,                    :      CIVIL NO.: 1:19-cv-02221
                                      :
             Plaintiff,               :
                                      :      (Magistrate Judge Schwab)
               v.                     :
                                      :
BOROUGH OF LEWISTOWN,                 :
et al.,                               :
                                      :
             Defendants.              :

                                    ORDER
                                  April 21, 2021


      On February 26, 2021, Craig Ryan Espigh (“Espigh”) filed an amended

complaint to which the defendants filed a motion to dismiss. Docs. 36, 37. The

defendants filed a brief in support of their motion to dismiss on March 25, 2021,

and Espigh filed a motion to file a second amended complaint along with a

“response” to the defendants’ motion to dismiss. Docs. 40, 41, 42. We ordered

Espigh to file a letter explaining how he would further amend his amended

complaint if given leave to file a second amended complaint, and we are in receipt

of his letter. Docs. 43, 44.

      After reviewing Espigh’s letter, and keeping in mind that Fed. R. Civ. P.

15(a)(2) provides that “[t]he court should freely give leave [to amend] when justice

so requires” and that “[t]his liberal amendment regime helps effectuate the ‘general
        Case 1:19-cv-02221-SES Document 45 Filed 04/21/21 Page 2 of 2




policy embodied in the Federal Rules favoring resolution of cases on their merits,’”

Mullin v. Balicki, 875 F.3d 140, 149 (3d Cir. 2017) (quoting Island Creek Coal Co.

v. Lake Shore, Inc., 832 F.2d 274, 279 (4th Cir. 1987) (internal quotation marks

and citation omitted)), we think the best course is to allow Espigh to file a second

amended complaint. Based on the foregoing, IT IS ORDERED that Espigh’s

motion for leave to file a second amended complaint (doc. 41) is GRANTED, and

Espigh shall file his second amended complaint on or before May 7, 2021. IT IS

FURTHER ORDERED that the defendants’ motion to dismiss (doc. 37) is

DENIED AS MOOT.



                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              United States Magistrate Judge
